




EXHIBIT 10.4




THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.
 
WARRANT TO PURCHASE STOCK
Company:  Wireless Ronin Technologies, Inc., a Minnesota corporation
Number of Shares:  41,391, subject to adjustment
Class of Stock:  Common Stock, $0.01 par value per share
Warrant Price:  $2.90, subject to adjustment
Issue Date:  March 18, 2010
Expiration Date:  March 18, 2020
Credit Facility:  This Warrant is issued in connection with that certain Loan
and Security Agreement of even date herewith between Silicon Valley Bank and the
Company.





THIS WARRANT CERTIFIES THAT, for good and valuable consideration, SILICON VALLEY
BANK (Silicon Valley Bank, together with any successor or permitted assignee or
transferee of this Warrant or of any shares issued upon exercise hereof, is
referred to hereinafter as "Holder") is entitled to purchase the number of fully
paid and non-assessable shares (the "Shares") of the class of stock (the
“Class”) of the above-named company (the "Company") at the above-stated Warrant
Price per Share, all as set forth above and as adjusted pursuant to Article 2 of
this Warrant, subject to the provisions and upon the terms and conditions set
forth in this Warrant.
 
ARTICLE 1. EXERCISE.


1.1           Method of Exercise.  Holder may exercise this Warrant by
delivering the original of this Warrant together with a duly executed Notice of
Exercise in substantially the form attached as Appendix 1 to the principal
office of the Company.  Unless Holder is exercising the conversion right set
forth in Article 1.2, Holder shall also deliver to the Company a check, wire
transfer (to an account designated by the Company), or other form of payment
acceptable to the Company for the aggregate Warrant Price for the Shares being
purchased.


1.2           Conversion Right.  In lieu of exercising this Warrant as specified
in Article 1.1, Holder may from time to time convert this Warrant, in whole or
in part, into a number of Shares determined by dividing (a) the aggregate fair
market value of the Shares or other securities otherwise issuable upon exercise
of this Warrant minus the aggregate Warrant Price of such Shares by (b) the fair
market value of one Share.  The fair market value of the Shares shall be
determined pursuant to Article 1.3.


 
 

--------------------------------------------------------------------------------

 
1.3           Fair Market Value.  If the Company’s common stock is then traded
in a public market, the fair market value of a Share shall be the closing price
of a share of common stock reported for the business day immediately before
Holder delivers this Warrant together with its Notice of Exercise to the
Company.  If the Company’s common stock is not then traded in a public market,
the Board of Directors of the Company shall determine fair market value in its
reasonable good faith judgment.


1.4           Delivery of Certificate and New Warrant.  Promptly after Holder
exercises or converts this Warrant and, if applicable, the Company receives
payment of the aggregate Warrant Price, the Company shall deliver to Holder
certificates for the Shares acquired and, if this Warrant has not been fully
exercised or converted and has not expired, a new Warrant representing the
Shares not so acquired.


1.5           Replacement of Warrants.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of mutilation, on surrender and cancellation of this Warrant,
the Company shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor.


1.6           Treatment of Warrant Upon Acquisition of Company.


1.6.1           "Acquisition".  For the purpose of this Warrant, "Acquisition"
means any sale, license, or other disposition of all or substantially all of the
assets of the Company, or any reorganization, consolidation, merger or sale of
outstanding capital stock of the Company where the holders of the Company's
securities before the transaction beneficially own less than a majority of the
outstanding voting securities of the surviving entity after the transaction.


 
1.6.2
Treatment of Warrant at Acquisition.

 
A)           Upon the written request of the Company, Holder agrees that, in the
event of an Acquisition in which the sole consideration is cash and/or
Marketable Securities, either (a) Holder shall exercise its conversion or
purchase right under this Warrant and such exercise will be deemed effective
immediately prior to the consummation of such Acquisition or (b) if Holder
elects not to exercise the Warrant, this Warrant will expire upon the
consummation of such Acquisition. The Company shall provide the Holder with
written notice of its request relating to the foregoing (together with such
reasonable information as the Holder may request in connection with such
contemplated Acquisition giving rise to such notice), which is to be delivered
to Holder not less than ten (10) days prior to the closing of the proposed
Acquisition.
 
B)           Upon the closing of any Acquisition other than as particularly
described in subsection (A) above, the successor entity shall assume the
obligations of this Warrant, and this Warrant shall be exercisable for the same
securities, cash, and property as would be payable for the Shares issuable upon
exercise of the unexercised portion of this Warrant as if such Shares were
outstanding on the record date for the Acquisition and subsequent closing. The
Warrant Price and/or number of Shares shall be adjusted accordingly.
 
 
2

--------------------------------------------------------------------------------

 
C)           As used in this Article 1.6, “Marketable Securities” means
securities meeting all of the following requirements: (i) the issuer thereof is
then subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is then
current in its filing of all required reports and other information under the
Act and the Exchange Act; (ii) the class and series of shares or other security
of the issuer that would be received by Holder in connection with the
Acquisition were Holder to exercise or convert this Warrant on or prior to the
closing thereof is then traded on a national securities exchange or
over-the-counter market, and (iii) Holder would not be restricted by contract or
by applicable federal and state securities laws from publicly re-selling, within
six (6) months and one day following the closing of such Acquisition, all of the
issuer’s shares and/or other securities that would be received by Holder in such
Acquisition were Holder to exercise or convert this Warrant in full on or prior
to the closing of such Acquisition.
 
ARTICLE 2. ADJUSTMENTS TO THE SHARES.


2.1           Stock Dividends, Splits, Etc.  If the Company declares or pays a
dividend on the outstanding shares of the Class payable in common stock or other
securities, then upon exercise of this Warrant, for each Share acquired, Holder
shall receive, without cost to Holder, the total number and kind of securities
to which Holder would have been entitled had Holder owned the Shares of record
as of the date the dividend occurred.  If the Company subdivides the outstanding
shares of the Class by reclassification or otherwise into a greater number of
shares, the number of Shares purchasable hereunder shall be proportionately
increased and the Warrant Price shall be proportionately decreased.  If the
outstanding shares of the Class are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Warrant Price
shall be proportionately increased and the number of Shares shall be
proportionately decreased.


2.2           Reclassification, Exchange, Combinations or Substitution.  Upon
any reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant, Holder shall be entitled to receive, upon exercise
or conversion of this Warrant, the number and kind of securities and property
that Holder would have received for the Shares if this Warrant had been
exercised immediately before such reclassification, exchange, substitution, or
other event.  The Company or its successor shall promptly issue to Holder a
certificate pursuant to Article 2.6 hereof setting forth the number, class and
series or other designation of such new securities or other property issuable
upon exercise or conversion of this Warrant as a result of such
reclassification, exchange, substitution or other event.  The provisions of this
Article 2.2 shall similarly apply to successive reclassifications, exchanges,
substitutions, or other events.
 
2.3           [Intentionally Omitted].


2.4           No Impairment.  The Company shall not, by amendment of its
Articles of Incorporation or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant by the Company, but
shall at all times in good faith assist in carrying out of all the provisions of
this Article 2 and in taking all such action as may be necessary or appropriate
to protect Holder's rights under this Article against impairment.


 
3

--------------------------------------------------------------------------------

 
2.5           Fractional Shares.  No fractional Shares shall be issuable upon
exercise or conversion of the Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share.  If a fractional share
interest arises upon any exercise or conversion of the Warrant, the Company
shall eliminate such fractional share interest by paying Holder the amount
computed by multiplying the fractional interest by the fair market value of a
full Share.


2.6           Certificate as to Adjustments.  Upon each adjustment of the
Warrant Price, Class and/or number of Shares, the Company shall promptly notify
Holder in writing, and, at the Company’s expense, promptly compute such
adjustment, and furnish Holder with a certificate of its Chief Financial Officer
setting forth such adjustment and the facts upon which such adjustment is based.
The Company shall, upon written request, furnish Holder a certificate setting
forth the Warrant Price, Class and number of Shares in effect upon the date
thereof and the series of adjustments leading to such Warrant Price, Class and
number of Shares.


ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.


3.1           Representations and Warranties.  The Company represents and
warrants to, and agrees with, the Holder as follows:


(a)           The Company agrees that it will at all times reserve from its
authorized and unissued capital stock a sufficient number of shares of common
stock to provide for the issuance of Shares upon the exercise of this
Warrant.  The Company further agrees that all Shares will, upon issuance
hereunder, be duly authorized, validly issued, fully paid and non-assessable,
and will be free from all taxes, liens, encumbrances (except for restrictions on
transfer provided for herein or under applicable securities laws) and charges in
respect of the issue thereof.
 
3.2           Notice of Certain Events.  If the Company proposes at any time (a)
to declare any dividend or distribution upon the outstanding shares of the
Class, whether in cash, property, stock, or other securities and whether or not
a regular cash dividend; (b) to offer for subscription or sale pro rata to the
holders of the outstanding shares of the Class any additional shares of any
class or series of the Company's stock; (c) to effect any reclassification,
reorganization or recapitalization of the outstanding shares of the Class; or
(d) to effect an Acquisition or to liquidate, dissolve or wind up, then, in
connection with each such event, the Company shall give Holder notice thereof at
the same time and in the same manner as the Company provides notice thereof to
the holders of the outstanding shares of the Class.
 
3.3             [Intentionally Omitted].


     3.4                  No Shareholder Rights.  Except as provided in this
Warrant, Holder will not have any rights as a shareholder of the Company until
the exercise of this Warrant.


 
4

--------------------------------------------------------------------------------

 
ARTICLE 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER.  The Holder represents and
warrants to the Company as follows:


4.1             Purchase for Own Account.  This Warrant and the securities to be
acquired upon exercise of this Warrant by Holder will be acquired for investment
for Holder’s account, not as a nominee or agent, and not with a view to the
public resale or distribution in violation of applicable federal and state
securities laws.  Holder also represents that it has not been formed for the
specific purpose of acquiring this Warrant or the Shares.


4.2             Disclosure of Information.  Holder has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the acquisition of this Warrant and
its underlying securities.  Holder further has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to Holder or to which Holder has
access.


4.3             Investment Experience.  Holder understands that the purchase of
this Warrant and its underlying securities involves substantial risk.  Holder
has experience as an investor in securities of companies in the development
stage and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.


4.4       Accredited Investor Status.  Holder is an “accredited investor” within
the meaning of Regulation D promulgated under the Act.


4.5           The Act.  Holder understands that this Warrant and the Shares
issuable upon exercise or conversion hereof have not been registered under the
Act in reliance upon a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of the Holder’s investment intent
as expressed herein.  Holder understands that this Warrant and the Shares issued
upon any exercise or conversion hereof must be held indefinitely unless
subsequently registered under the Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available.


ARTICLE 5. MISCELLANEOUS.


5.1           Term:  This Warrant is exercisable in whole or in part at any time
and from time to time on or before the Expiration Date.


5.2           Legends.                      This Warrant and the Shares shall be
imprinted with a legend in substantially the following form:


 
5

--------------------------------------------------------------------------------

 
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 OF THAT CERTAIN
WARRANT TO PURCHASE STOCK ISSUED BY THE COMPANY TO SILICON VALLEY BANK DATED AS
OF MARCH __, 2010, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAW OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.


5.3           Compliance with Securities Laws on Transfer.  This Warrant and the
Shares issuable upon exercise of this Warrant may not be transferred or assigned
in whole or in part without compliance with applicable federal and state
securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the
Company).  The Company shall not require Holder to provide an opinion of counsel
if the transfer is to SVB Financial Group (Silicon Valley Bank’s parent company)
or any other affiliate of Holder, provided that any such transferee is an
“accredited investor” as defined in Regulation D promulgated under the Act.


5.4    Transfer Procedure.  After receipt by Silicon Valley Bank (“Bank”) of the
executed Warrant, Bank will transfer all of this Warrant to SVB Financial Group,
Holder's parent company.  Subject to the provisions of Article 5.3 and upon
providing the Company with written notice, SVB Financial Group and any
subsequent Holder may transfer all or part of this Warrant or the Shares
issuable upon exercise of this Warrant to any transferee, provided, however, in
connection with any such transfer, SVB Financial Group or any subsequent Holder
will give the Company notice of the portion of the Warrant being transferred
with the name, address and taxpayer identification number of the transferee and
Holder will surrender this Warrant to the Company for reissuance to the
transferee(s) (and Holder if applicable).


5.5           Notices.  All notices and other communications from the Company to
the Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or Holder, as
the case may be (or on the first business day after transmission by facsimile),
in writing by the Company or such holder from time to time.  All notices to
Holder shall be addressed as follows until the Company receives notice of a
change of address in connection with a transfer or otherwise:
 
 
6

--------------------------------------------------------------------------------

 
 

   SVB Financial Group    Attn:  Treasury Department    3003 Tasman Drive, HA
200    Santa Clara, CA 95054    Telephone:  408-654-7400  
 Facsimile:  408-496-2405


 
Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:
  
 

   Wireless Ronin Technologies, Inc.    Attn: Chief Financial Officer    5929
Baker Road, Suite 475    Minneapolis, MN 55345    Telephone: 952-564-3525  
 Facsimile: 952-974-7887

 
5.6           Waiver.  This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.


5.7           Attorney’s Fees.  In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all reasonable
costs incurred in such dispute, including reasonable attorneys’ fees.


5.8           Automatic Conversion upon Expiration.  In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Article 1.3 above is
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be converted pursuant to
Article 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised or converted, and, following Holder’s written
request therefor, the Company shall promptly deliver a certificate representing
the Shares (or such other securities) issued upon such conversion to Holder.


5.9           Counterparts.  This Warrant may be executed in counterparts, all
of which together shall constitute one and the same agreement.


5.10           Governing Law.  This Warrant shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.




 
 

--------------------------------------------------------------------------------

 
“COMPANY”
 
WIRELESS RONIN TECHNOLOGIES, INC.
 
 
By: /s/ Darin McAreavey
 
Name: Darin McAreavey
Title: CFO
 
 



“HOLDER”
 
SILICON VALLEY BANK
 
 
By: /s/ Adam Glick
 
Name: Adam Glick
Title: Relationship Manager
 
 
 




 
 

--------------------------------------------------------------------------------

 

APPENDIX 1


NOTICE OF EXERCISE


1.           Holder elects to purchase ___________ shares of the Common/Series
______ Preferred [strike one] Stock of __________________ pursuant to the terms
of the attached Warrant, and tenders payment of the purchase price of the shares
in full.


 
[or]
 
1.           Holder elects to convert the attached Warrant into Shares/cash
[strike one] in the manner specified in the Warrant.  This conversion is
exercised for _____________________ of the Shares covered by the Warrant.
 
[Strike paragraph that does not apply.]
 
2.           Please issue a certificate or certificates representing the Shares
in the name specified below:


___________________________________________
Holders Name


___________________________________________


___________________________________________
(Address)
        3.           By its execution below and for the benefit of the Company,
Holder hereby restates each of the representations and warranties in Article 4
of the Warrant as of the date hereof.
 
HOLDER:


_________________________




By:_________________________


Name:________________________


Title:_________________________


(Date):_______________________

